Title: John Quincy Adams, Form of Receipt of Devise and Estate of John Adams, 4 October 1826
From: Adams, John Quincy
To: 


				
					
					October 4, 1826
				
				[Form of Receipt of Devise.]Received of John Quincy Adams and Josiah Quincy, Executors of the last Will of John Adams, late of Quincy in the County of Norfolk, deceased, the sum of three thousand dollars andCents in payment of the devise, bequeathed to me by the said Will—Witness my hand at thisday of
				excepting so much as may be found hereafter to be distributed among the fourteen devisees, on the final Settlement of the EstateWe John P. De Wint, and Caroline Amelia De Wint his wife, have received of John Quincy Adams, and Josiah Quincy, Executors of the last Will of John Adams late of Quincy in the County of Norfolk and Commonwealth of Massachusetts, deceased, the sum of three thousand Dollars, in payment of the devise bequeathed to me the said Caroline Amelia De Wint, by the said Will, excepting her my portion of so much as may be found hereafter to be distributed among the fourteen devisees on the final Settlement of the Estate. Witness our hands atthisof1826.Estate of John Adams late of Quincy, deceased in Account with John Quincy AdamsDt. 1826.To my Bond and four Mortgages of Settlement upon Thomas OctoberBoylston Adams and his six Children—for payment of 21000 dollars, with interest4.in seven portions of 3000 dollars each, according to the Will21000To cash paid Louisa C. Smith, for the devise to her3000To cash paid Susan B. Clark for the devise to her3000To the devise, to John Q. Adams3000To cash payable to John A. Smith for the devise to him, thepayment of which is assumed by J. Q. Adams3000To cash deposited in U.S. Branch Bank Boston, to the credit of the Executors, by J. Q. Adams275898.3575898Cr1826.By cash for the homestead Estate, with 95 Acres 2 Quarters and one Rod, devised to J. Q. Adams on payment by him of ten thousand dollars, with interest from the time of the decease of J. Adams.10,000Octr. 4.By Cash, for interest on said sum, from 4. July 1826—one Quarter150By cash, for Woodlands and Salt marsh, purchased by J. Q. Adams, at Auction 19. Septr. 1826.925555By cash paid for 13. Middlesex Canal Shares, 5. West Boston Bridge, 54 Fire and Marine Insurance Office, and 10 New-England Insurance Office Shares, purchased by J. Q. Adams at Auction 18. Septr. 1826.8632By cash paid for, Woodlot, called the Quincy lot purchased by J. Q. Adams at Auction,    28. Septr. 182622133By cash paid for 2 Pews and a Tomb, purchased by J. Q. Adams as aforesaid167By cash paid for furniture and farming Stock purchased by J. Q. Adams as aforesaid.175780.By cash paid for United States Six per Cent Stocks $5463..07. according to the appraisement, transferred by the Executors to J. Q Adams.5575303575898
					
				
				
			